270 S.W.3d 522 (2008)
Jamie and Janet PROKUP, Appellants,
v.
Darin MAGERS, Respondent.
No. WD 69187.
Missouri Court of Appeals, Western District.
December 16, 2008.
Nathan Forck, Macon, MO, for Appellants.
Mistina Hollenbock, Kirksville, MO, for Respondent.
Before VICTOR C. HOWARD, P.J., JOSEPH M. ELLIS, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Jamie and Janet Prokup appeal the trial court's judgment upon a jury verdict awarding $31,521.56 to Darin Magers on his breach of contract counterclaim. In their three points on appeal, the Prokups challenge the trial court's rulings on the admissibility of testimony regarding Magers's counterclaims and affirmative defenses, and the submission of a jury instruction on Magers's breach of contract counterclaim. *523 Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).